Case 2:20-cv-09925-MCS-KS Document 15 Filed 01/25/21 Page 1 of 2 Page ID #:145




   1
                                                                      JS-6
   2
   3
   4
   5
   6
   7
                           IN THE UNITED STATES DISTRICT COURT
   8
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11
        AGUSTIN FRAYDE; MARGARITA     )            CASE NO.: 2:20-cv-09925 MCS (KSx)
  12    FRAYDE,                       )
                                      )
  13                  Plaintiff,      )
                                      )            ORDER RE:
  14    vs.                           )            JOINT STIPULATION OF
  15                                  )            DISMISSAL OF CERTAIN CLAIMS
        SPECIALIZED LOAN SERVICING, )              WITH PREJUDICE AND REMAND
  16    LLC; US BANK NATIONAL         )
        ASSOCIATION, AS TRUSTEE,      )
  17    SUCCESSOR IN INTEREST TO      )
        BANK OF AMERICA, NATIONAL )
  18    ASSOCIATION, AS TRUSTEE       )
        (SUCCESSOR BY MERGER TO       )
  19    LASALLE BANK NATIONAL         )
  20    ASSOCIATION) AS TRUSTEE FOR )
        MORGAN STANLEY MORTGAGE )
  21    LOAN TRUST 2007-SXS; and DOES )
        1-10, inclusive,              )
  22                                  )
                      Defendants.     )
  23                                  )
  24
  25         Based on the joint stipulation filed by Plaintiffs Augustin and Margarita Frayde
  26   (“Plaintiffs”) and defendants Specialized Loan Servicing, LLC and US Bank National
  27   Association, as Trustee Successor in Interest to Bank of America, National Association,
  28
Case 2:20-cv-09925-MCS-KS Document 15 Filed 01/25/21 Page 2 of 2 Page ID #:146




   1   as Trustee (Successor by Merger to LaSalle Bank, National Association) as Trustee for
   2   Morgan Stanley Mortgage Loan Trust, the Court now orders as follows:
   3         The Court GRANTS the joint stipulation and orders:
   4         (1)    Plaintiffs’ third claim for violations of Business & Professions Code
   5                section 17200, et seq. is dismissed with prejudice;
   6         (2)    Based on such dismissal, there is no longer a basis for federal jurisdiction
   7                and the matter is remanded to the Superior Court of Los Angeles County,
   8                Case Number 20NWCV00548.
   9
  10    DATED: January 25, 2021                      By:  _____________
  11                                                   MARK C. SCARSI
                                                       UNITED STATES DISTRICT JUDGE
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
